DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US Publication No. 2012/0061689) in view of Jo et al (US Publication No. 2017/0154927) and Fukumoto et al (US Publication No. 2020/0013974).

    PNG
    media_image1.png
    241
    392
    media_image1.png
    Greyscale




Regarding claims 7 and 23, Yan discloses a display panel comprising a power supply Fig 1-33, and comprising a display area and a non-display area, wherein a solar cell Fig 2, 60A ¶0062 is disposed in the non-display area, and the solar cell is configured to convert external light into electric energy when the external light is irradiated on the solar cell, and charge the power supply with the converted electric energy ¶0008-0009; the display panel comprises: a substrate Fig 2, 14A, a transistor Fig 2, 81A-82A and an insulating layer Fig 2, 32A sequentially arranged on the substrate, a plurality of OLED devices Fig 2, 70A and a pixel defining layer Fig 2, 17A/19A distal to the substrate, each of the OLED devices comprises a first OLED electrode Fig 2, 18A, a light emitting layer Fig 2, 34A and a second OLED electrode Fig 2, 36A arranged sequentially distal to the substrate Fig 2, 70A; the display panel further comprises the solar cell disposed on the substrate Fig 2, 60A, wherein the solar cell is located between the substrate and the insulating layer Fig 2, a gate of the transistor is on the substrate Fig 2, an active layer of the thin film transistor is on the gate Fig 2, a first solar cell electrode of the solar cell is on the substrate Fig 2, a photovoltaic conversion layer of the solar cell is on the first solar cell electrode, a second solar cell electrode of the solar cell is on the photovoltaic conversion layer Fig 2, and the pixel defining layer comprises a plurality of first receiving parts each provided with the light emitting layer of one of the OLED devices therein Fig 8. Yan discloses all the limitations but silent on the type of transistor and the material used for the active layer and the photovoltaic conversion layer.
 Fig 3, 210 is on the substrate Fig 3, an active layer of the thin film transistor is on the gate Fig 3, a drain and a source of the thin film transistor are on the active layer, an encapsulation layer Fig 3 covering the plurality of OLED devices and the pixel defining layer; the active layer of the thin film transistor comprise a semiconductor material Fig 3 ¶0055-0056. Yan and Jo are analogous art because they are directed to display panel that includes solar cell and OLED and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yan because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the display panel of Yan and incorporate Jo’s teaching to improve device performance and further protect the device. Yan and Jo discloses all the limitations except for the material used for the photovoltaic conversion layer.
Whereas Fukumoto discloses the active layer of the thin film transistor and the photovoltaic conversion layer of the solar cell comprise a semiconductor material ¶0004, 0006. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the conversion layer and incorporate the materials taught by Fukumoto to improve device performance and reduce deterioration of the layers and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).


Regarding claim 22, Fukumoto discloses wherein each of first and second solar cell electrodes of the solar cell comprises at least one of nano-silver, graphene, carbon nanotubes, aluminum, cadmium, and copper ¶0088.

Allowable Subject Matter
Claims 18-19 and 24-27 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration of Applicant’s response filed on August 27th, 2020 and January 8, 2021 , it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest the specifics in forming the solar cell and OLED in different substrate and the bonding step as described in claim 18, and “the pixel defining layer comprises a plurality of first receiving parts each provided with the light emitting layer of one of the OLED devices therein, and a second receiving part located in the non-display area and provided with at least a photovoltaic conversion layer of the solar cell therein; and the solar cell comprises a first solar cell electrode, the photovoltaic conversion layer, and a second solar cell electrode sequentially arranged on the substrate, the second solar cell electrode is disposed in the same layer as the second OLED electrode and the second solar cell electrode and the second OLED electrode are formed as an integral structure, the photovoltaic conversion layer is disposed in the same layer as the light emitting .
Claims 19, 25-27 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Arguments
Applicant’s arguments with respect to claims 7, 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to claim 7 prompted the examiner to introduce new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811